PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,208,432
Issue Date: 28 Dec 2021
Application No. 16/065,627
Filing or 371(c) Date: 22 Jun 2018
Attorney Docket No. 47134-707.831



:
:	DECISION ON PETITION
:
:
:


This is a response to Patentee’s petition pursuant to 37 C.F.R. § 1.705(b) filed January 27, 2022, requesting that the Office adjust the patent term adjustment from 60 days to 711 days.  

The Office acknowledges the submission of the $210.00 fee set forth in 37 C.F.R. § 1.18(e).  No additional fees are required.  A review of the record supports a finding that this patent is not subject to a terminal disclaimer.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

Relevant Procedural History

On December 28, 2021, the Office determined that applicant was entitled to 60 days of PTA.  

On January 27, 2022, Patentee filed a request for redetermination of patent term adjustment requesting a PTA of 711 days, pursuant to 37 C.F.R. § 1.705(b). 

Decision

Upon review, the USPTO finds that Patentee is entitled to 707 days of PTA.  

One period of adjustment, one period of “B” delay, and two periods of reduction are in dispute.

“A” Delay

As a preliminary matter, this application is a national stage entry of a PCT that has a priority date of December 23, 2015.  The 30-month anniversary of December 23, 2015 is June 23, 2018, which fell on a Saturday.  Petitioner has asserted the commencement date does not move forward to the following business day, Monday, June 25, 2018.  However, this is not supported by either the relevant Regulation or the case law.
Rule 80.5 of the PT states, in toto:

80.5 Expiration on a Non-Working Day or Official Holiday

If the expiration of any period during which any document or fee must reach a national Office or intergovernmental organization falls on a day:

(i) on which such Office or organization is not open to the public for the purposes of the transaction of official business;
(ii) on which ordinary mail is not delivered in the locality in which such Office or organization is situated;
(iii) which, where such Office or organization is situated in more than one locality, is an official holiday in at least one of the localities in which such Office or organization is situated, and in circumstances where the national law applicable by that Office or organization provides, in respect of national applications, that, in such a case, such period shall expire on a subsequent day; or
(iv) which, where such Office is the government authority of a Contracting State entrusted with the granting of patents, is an official holiday in part of that Contracting State, and in circumstances where the national law applicable by that Office provides, in respect of national applications, that, in such a case, such period shall expire on a subsequent day; the period shall expire on the next subsequent day on which none of the said four circumstances exists.

See also Actelion Pharmaceuticals v. Matal, 2017-1238 (Fed. Cir. Feb. 6, 2018).1 

It follows the commencement date moves forward to the following business day, Monday, June 25, 2018.  

Turning to the period of “A” delay that is in dispute, the Office finds the single period of “A” delay is 527 days under 37 C.F.R. § 1.703(a)(1) beginning on August 26, 2019 (the day after the date that is fourteen months after the day the application commenced) and ending on February 2, 2021 (the date the first Office action was mailed).

Patentee calculates this period to total 529 days, as a result of not moving the commencement date forward to the next business day.

“B” Delay 

The Office finds there are 186 days of “B” delay.  

On January 15, 2014, the Federal Circuit issued a decision regarding the calculation of “B” delay after an applicant files a request for continued examination (RCE).  See Novartis AG v. Lee, 740 F.3d 593 (Fed. Cir. 2014).

The Novartis decision includes “instructions” for calculating the period of “B” delay.  Specifically, the decision states, 

The better reading of the language is that the patent term adjustment time [for “B” delay] should be calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of (b)(1)(B)) and determining the extent to which the result exceeds three years.2 

The length of time between application and issuance is 1283 days, which is the number of days beginning on the commencement date of the application (June 25, 2018) and ending on the date the patent issued (December 28, 2021).  

The time consumed by continued examination is zero days.  

The time consumed by appeal is zero days.  

The number of days beginning on the commencement date of application (June 25, 2018) and ending on the date three years after the commencement date of the application (June 25, 2021) is 1097 days.

The length of time between the application’s commencement date and issuance (1283 days) exceeds three years (1097 days) by 186 days.  Therefore, the period of “B” delay is 186 days.  

Patentee calculates this period to total 188 days, as a result of not moving the commencement date forward to the next business day.

“C” Delay

The Patentee and Office agree there are zero days of “C” delay.  

Overlap

The Patentee and Office agree there are zero days of overlap.  

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

Two periods of reduction are in dispute.  

First, the Office agrees the period of reduction that is warranted under 37 C.F.R. § 1.704(c)(13) totals zero days, and not 637 days.  

The reduction of 637 days has been removed.

Second, the Office agrees the period of reduction that is warranted under 37 C.F.R. 
§ 1.704(c)(10) totals six days, and not 16 days.  

The reduction of 16 days has been removed and a six-day reduction has been entered.

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - overlap - applicant delay = X.

USPTO’s Calculation:				
	                         
527 + 186 (1283 – 1097) + 0 – 0 – 6 = 707

Patentee’s Calculation:

529 + 188 (1285 – 1097) + 0 – 0 – 6 = 711 

Conclusion

Patentee is entitled to PTA of 707 days.  Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 527 + 186 + 0 - 6  = 707 days. 

If Patentee seeks a review of this decision, Patentee must request reconsideration within TWO (2) months from the mail date of this decision.  Extensions of time pursuant to 37 C.F.R. 
§ 1.136(a) are available.  If applicant does not reply, then the Office will sua sponte issue a certificate of correction in the amount of 707 days.

Alternatively, if Patentee accepts this redetermination and would prefer the issuance of a certificate of correction sooner than seven months from the mailing of this decision, a petition may be filed requesting a PTA of 707 days.  No fee is associated with the filing of the petition, however any such submission that is received more than two months from the mail date of this decision would require an extension of time to make timely the submission.







Telephone inquiries regarding this decision may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.3

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl:  Adjusted PTA calculation
           DRAFT Certificate of Correction


								DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  	 11,208,432 B2
		DATED            :     Dec. 28, 2021				DRAFT
		INVENTOR(S) :     Sun et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice: Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 60 days

      Delete the phrase “by 60 days” and insert – by 707 days --	
		
























    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The decision is viewable here: https://cafc.uscourts.gov/opinions-orders/17-1238.opinion.2-5-2018.1.pdf 
        2 Novartis at 601.  
        
        3 Patentee will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Patentee is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Patentee.